Per Curiam.

Suit by creditors of a deceased person to set aside a fraudulent sale of real estate. We think the suit will lie for that purpose. See McNaughton v. Lamb, 2 Ind. 642, and Love v. Mikals.
The distribution of assets among creditors must be made by the Common Pleas Court, and claims must be allowed or litigated in that Court, and the accounts of administrators must be there settled.
The Common Pleas Court would undoubtedly have jurisdiction to set aside a fraudulent conveyance in such case, order a sale, and distribution of the proceeds. Economy would dictate the selection of that forum in the first instance; but we can not say that the Circuit Court may not set aside the fraudulent conveyance. The right of the administrator, *474also, to institute proceedings to set aside a fraudulent sale is cumulative. See 2 G-. & II. 511.
A. G. Downey, for the appellants.
H. G. Newcomb and J. 8. Tarkington, for the appellee.
The judgment is reversed, with costs. Cause remanded for further proceedings, with leave to amend.1

(1) Petition for rehearing overruled, August 26, 1863.